United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS             July 8, 2003

                       For the Fifth Circuit           Charles R. Fulbruge III
                                                               Clerk


                           No. 03-10077
                         Summary Calendar


                        CENTURY SALES INC,

                        Plaintiff - Counter Defendant - Appellant,


                              VERSUS


                       JUPITER ALUMINUM INC

                            Defendant - Cross Claimant - Appellee.




           Appeal from the United States District Court
          For the Northern District of Texas, Fort Worth
                          (4:02-CV-607-A)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Century Sales Inc (hereinafter “Century”) filed suit in Texas

state court against Jupiter Aluminum Inc (hereinafter “Jupiter”)

seeking recovery of sums which Century claimed were due and owing

to it as commissions under a sales agreement between the two.

Jupiter removed the case to federal district court on the grounds


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of diversity of citizenship and filed an answer and counter-claim

against Century.        Later,    Jupiter   filed   a   motion   for   summary

judgment against Century on all claims asserted by Century against

Jupiter and for summary judgment on Jupiter’s counter-claim.              The

district court granted summary judgment in Jupiter’s favor on both

aspects.    Century appeals.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.              For

the reasons stated by the district court in its memorandum opinion

and order filed on December 20, 2002, we affirm the final judgment

entered     by   the   district    court    contemporaneously     therewith.

AFFIRMED.




                                      2